Citation Nr: 1638611	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-22 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for basal cell carcinoma and squamous cell carcinoma, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 until May 1974, with service in the Republic of Vietnam.  The Veteran was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  

This case comes before the Board of Veterans' Appeals on appeal from an August 2013 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case consists of documents in the Veterans Benefits Management System (VBMS) and the Virtual VA (VVA) paperless claims processing systems.  Additional relevant documents in VBMS not considered by the agency of original jurisdiction (AOJ) in the most recent statement of the case include a July 2016 private medical opinion.  However, the Veteran waived RO consideration of that evidence.  The Board has reviewed all relevant documents in VBMS and VVA, and found the relevant documents in VVA to be duplicative of the documents in VBMS.  


FINDING OF FACT

The Veteran's basal cell carcinoma and squamous cell carcinoma are at least as likely as not due to his herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma and squamous cell carcinoma are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim of entitlement to service connection are moot.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii) (2015).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  The enumerated diseases include AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for basal cell carcinoma and squamous cell carcinoma due to herbicide exposure.  

Initially, the Veteran's service personnel records demonstrate that he served in the Republic of Vietnam from at least August 1970 through September 1971, as he was a language instructor in Saigon.  Although the Veteran served in the Republic of Vietnam during the Vietnam era, the Veteran's diagnosed basal cell carcinoma and squamous cell carcinoma is not one of the enumerated disabilities that are presumed due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  Accordingly, the claim of service connection on a presumptive basis as due to Agent Orange exposure fails because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307 does not apply here.  The Veteran may still establish service connection for basal cell carcinoma and squamous cell carcinoma due to herbicide exposure with proof of direct causation, or on any other recognized basis.  

Private medical records from Waccamaw Dermatology and Plastic Surgery, L.L.C., show diagnosis and treatment for recurrent basal cell carcinoma/squamous cell carcinoma since 1988.  

A July 2016 private medical opinion from Dr. RB was submitted.  , the Veteran obtained a private medical opinion from Dr. RB.  Dr. RB noted that he reviewed the Veteran's service treatment records and that he served in Vietnam in Saigon.  The examiner noted that attached reports noted that Saigon was heavily sprayed with concentrated dioxins 2,4-D dichloroohenoxyacetic acid and 2,4,5 trichlorophenoxyactic acid, which further research indicates are linked to the cause of basal cell carcinoma and squamous cell carcinoma.  Dr. RB then opined that it was at least as likely as not that the Veteran's basal cell and squamous cell carcinoma was etiologically related to his herbicide exposure.  

Based on the foregoing, the Board finds that entitlement to service connection for basal cell carcinoma and squamous cell carcinoma is warranted.  First, there is exposure to Agent Orange, so there is an in-service event.  See 38 C.F.R. § 3.303(a), (d); Shedden, 381 F.3d at 1167.  Second, there are diagnoses of recurrent basal cell carcinoma and squamous cell carcinoma, so there is a current disability.  See 38 C.F.R. § 3.303(a), (d); Shedden, 381 F.3d at 1167.  

Third, the evidence of record supports an etiological relationship between the basal cell carcinoma and squamous cell carcinoma and his herbicide exposure while serving in Vietnam.  There is only one medical opinion of record and the Board accords it significant probative value as it was based upon a review of the Veteran's relevant medical history, considered relevant medical literature, and was supported by an adequate explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the probative value of a medical opinion depends in part whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  There is no conflicting medical opinion of record.  Accordingly, service connection for basal cell carcinoma and squamous cell carcinoma due to herbicide exposure is warranted.  38 U.S.C.A. §§ 1110; 5107, 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for basal cell carcinoma and squamous cell carcinoma is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


